IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2087 Disciplinary Docket No. 3
                                           :
ROGER P. FRYE                              :   Board File No. C1-14-515
                                           :
                                           :   (Supreme Court of New Jersey,
                                           :   D-58 September Term 2013)
                                           :
                                           :   Attorney Registration No. 25717


                                       ORDER


PER CURIAM:


              AND NOW, this 15th day of October, 2014, Roger P. Frye having been

disbarred from the practice of law in the State of New Jersey by Order of the Supreme

Court of New Jersey dated May 20, 2014; the said Roger P. Frye having been directed

on August 21, 2014, to inform this Court of any claim he has that the imposition of the

identical or comparable discipline in this Commonwealth would be unwarranted and the

reasons therefor; and no response having been filed, it is

              ORDERED that Roger P. Frye is disbarred from the practice of law in this

Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E.